United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
REGIONAL OFFICE, San Juan, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1328
Issued: January 7, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 4, 2012 appellant filed a timely appeal of an April 6, 2012 Office of Workers’
Compensation Programs’ (OWCP) merit decision denying a schedule award. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish permanent impairment
to a scheduled member such that he is entitled to a schedule award.
FACTUAL HISTORY
On September 28, 2007 appellant, then a 53-year-old senior service representative, filed
an occupational disease alleging that he developed a low back injury in the performance of duty.

1

5 U.S.C. § 8101 et seq.

He stated that he first injured his back in 1995 and that the claim was accepted as well as a
recurrence in 1999. OWCP accepted appellant’s claim for lumbar sprain on December 10, 2007.
In a letter dated July 31, 2009, appellant alleged that he developed a consequential injury,
severe generalized anxiety disorder, as a result of his back condition. She submitted medical
evidence in support of this claim. OWCP accepted a severe generalized anxiety disorder with
depressive features on June 24, 2010.
Appellant filed a claim for a schedule award on December 16, 2009. On August 21, 2010
appellant’s attending physician, Dr. Angel Perez Toro, Board-certified in physical medicine and
rehabilitation, noted the accepted conditions of generalized anxiety disorder and low back pain.
He stated that appellant had low back pain with radiation into both legs. Appellant had an
antalgic gait and used a cane for ambulation. On physical examination, he demonstrated
adequate muscle strength and symmetrical reflexes. Appellant had no sensory deficit to pin
prick. Dr. Toro reviewed a November 29, 2007 magnetic resonance imaging (MRI) scan and
found degenerative disc disease with bulging discs at L2-3 and L3-4. He diagnosed lumbosacral
muscle spasm, discogenic disease and lumbar radiculopathy L3-4. Dr. Toro stated that
maximum medical improvement occurred in 2007 or 2008. He provided an impairment rating
under the sixth edition of the American Medical Associations, Guides to the Evaluation of
Permanent Impairment.2 Appellant had a spinal nerve impairment of moderate sensory deficit of
L3-4 or 3 percent impairment and moderate motor deficit of L3-4 or 11 percent impairment
resulting in 14 percent combined impairment of each lower extremity.
In a report dated August 31, 2010, OWCP’s medical adviser reviewed Dr. Toro’s report.
He noted that findings on physical examination demonstrated no gross deficits, no sensory
deficits and an essentially normal examination with bilaterally symmetric deep tendon reflexes.
The medical adviser requested a supplemental report from Dr. Toro explaining how he rated
impairment.
In a letter dated September 14, 2010, OWCP requested a supplemental report from
Dr. Toro, who responded on September 29, 2010 and stated that appellant reached maximum
medical improvement on December 8, 2007. Appellant had no current clinical evidence of
radiculopathy, but was in constant pain exacerbated by minimal physical activity. He found
diffuse tenderness at cervical dorsal and lumbar paravertebral muscles with associated muscle
spasm. Dr. Toro noted that appellant had an antalgic slow gait and needed to use a cane for
ambulation.
OWCP’s medical adviser reviewed this report on December 13, 2010 and stated that
Dr. Toro did not provide sufficient evidence regarding neurological deficit, sensory deficit or
other findings upon which to base a schedule award. He recommended a second opinion
evaluation.
By decision dated September 22, 2011, OWCP denied appellant’s claim for a schedule
award. It found that he did not submit sufficient medical evidence to establish permanent
impairment to a scheduled member.
2

A.M.A., Guides (6th ed. 2009).

2

Appellant requested a review of the written record on October 11, 2011. By decision
dated December 9, 2011, OWCP’s hearing representative set aside the September 22, 2011
decision and remanded the case to refer appellant for a second opinion evaluation to determine
the extent of permanent impairment for schedule award purposes.
OWCP referred appellant to Dr. Olga Rios, a Board-certified neurologist, for a second
opinion examination. In a report dated March 14, 2012, Dr. Rios reviewed appellant’s history of
employment injuries and performed a physical examination. She noted that appellant reported
severe pain bilateral foot numbness and paresthesias. On examination, Dr. Rios found that
appellant demonstrated great tenderness which seemed to be increased to a nonphysiological
degree with slight enhancement of his overall weakness and tenderness throughout the
examination. Appellant demonstrated give-way weakness with minimal effort on motor testing.
Dr. Rios stated that he complained of straight leg pain and that his power was -4/5 in the lower
extremities. She noted that sensory testing was patchy and that appellant complained of feeling
pinprick in a nondermatomal distribution. Appellant’s deep tendon reflexes were -2 throughout.
Dr. Rios stated that he was able to stand and walk slowly without his cane, completely lifting his
feet and moving about the room, but that appellant shuffled his feet when asked to heel, toe and
tandem walk. She reviewed a November 29, 2007 magnetic resonance imaging (MRI) scan.
In response to OWCP’s questions, Dr. Rios stated that appellant had reached maximum
medical improvement on December 8, 2007. She applied the A.M.A., Guides and stated that at
L3 appellant had a mild sensory deficit of one percent and mild motor deficit of eight percent.
Dr. Rios classified history grade modifier as class 2 and Clinical Studies (GMCS) grade modifier
as class 1. She found 10 percent left lower extremity impairment at L3. At the L4 level,
Dr. Rios found mild sensory impairment of 2 percent and moderate motor impairment of 13
percent impairment for 15 percent impairment of the lower extremity at the L4 level.
Dr. Rios noted that it was difficult to assess impairment due to appellant’s
nonphysiological enhancement of his symptoms. She stated that he had mild motor and sensory
deficit, but that she did not believe that appellant’s condition was as severe as he presented.
Dr. Rios noted that appellant’s clinical findings did not correlate with his imaging studies.
By decision dated April 6, 2012, OWCP denied appellant’s claim for a schedule award
finding that Dr. Rios was unable to provide an accurate rating of impairment.
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss of loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
3

5 U.S.C. §§ 8101-8193, 8107.

4

20 C.F.R. § 10.404.

3

tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.5
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.6 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.7 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,8 no claimant is
entitled to such an award.9
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.11 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3.700 of its
procedures.12 Specifically, OWCP will address lower extremity impairments originating in the

5

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
6

W.D., Docket No. 10-274 (issued September 3, 2010); Ernest P. Govednick, 27 ECAB 77 (1975).

7

W.D., supra note 6; William Edwin Muir, 27 ECAB 579 (1976).

8

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

9

W.D., supra note 6. Timothy J. McGuire, 34 ECAB 189 (1982).

10

W.D., id. Rozella L. Skinner, 37 ECAB 398 (1986).

11

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Exhibit 4 (January 2010).
12

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010)
(Exhibits 1, 4).

4

spine through Table 16-1113 and upper extremity impairment originating in the spine through
Table 15-14.14
In addressing lower extremity impairments, the sixth edition requires identifying the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and GMCS. The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).15
ANALYSIS
OWCP accepted that appellant sustained a low back condition and an consequential
emotional condition in the performance of his federal duties. Appellant filed a claim for a
schedule award alleging impairment of his lower extremities due to his accepted back condition.
Appellant’s attending physician, Dr. Toro, did not provide physical findings supportive of
his conclusions that appellant had permanent impairment of his lower extremities due to his
accepted employment injury. OWCP’s medical adviser reviewed his reports and recommended a
second opinion evaluation.
OWCP referred appellant to Dr. Rios for a second opinion examination. Dr. Rios
reviewed appellant’s medical history, provided physical findings and offered an impairment
rating. The claims examiner denied appellant’s claim for a schedule award on the grounds that
Dr. Rios opined that appellant had exaggerated his symptoms.
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.16 OWCP did not follow these
established procedures in this case, instead determining without medical advice that appellant’s
impairment rating as determined by Dr. Rios was not reliable. Dr. Rios provided findings on
physical examination and provided an impairment rating under the aspics of the A.M.A., Guides.
While she noted that appellant magnified his symptoms, she also continued that he did have
permanent impairment of his lower extremities due to his accepted back condition. Given all the
aspects of Dr. Rios’ report, OWCP should have referred this medical evidence to the medical
adviser to determine the reliability of the findings by Dr. Rios and the extent of appellant’s
permanent impairment.
On remand, OWCP should refer Dr. Rios’ report to OWCP’s medical adviser for
determination of whether there are adequate findings for an impairment rating. After this and
13

A.M.A., Guides 533, Table 16-11.

14

Id. at 425, Table 15-14.

15

Id. at 521. J.B., Docket No. 09-2191 (issued May 14, 2010).

16

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

5

such other development as OWCP deems necessary, OWCP should issue an de novo decision on
appellant’s entitlement to a schedule award.
CONCLUSION
The Board finds that OWCP did not follow its procedures in determining appellant’s
permanent impairment for schedule award purposes and that the case must be remanded for
further development.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2012 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: January 7, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

